 In the Matter of SHEFFIELD BRONZE PAINT CORPORATION, EMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,PETITIONERCase No. 8-RC-190.-Decided November17, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent employ-ees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 24.The parties agree that a unit of all production and maintenanceemployees, excluding office and clerical employees, guards, profes-sional employees, and supervisors as defined in the Act, is appropriate.However, the Employer would include the chief maintenance man anda "sub-foreman" in the shipping department, whereas the Petitionerwould exclude them as supervisors.The chief maintenance man is assisted by one maintenance em-ployee, and is responsible for the repair of all plant machinery.The'Because the record and briefs,in our opinion,adequately present the issues and thepositions of the parties,the Employer's request for oral argument and for permission tofile a further brief in reply to the brief of the Petitioner is hereby denied.*Chairman Herzog and Members Houston and Murdock.2 At the hearing and in its brief, the Employer moved to dismiss the petition on theground that it did not allege,and the evidence did not indicate,that, before the petition wasfiled, the Petitioner had requested recognition by the Employer and such recognition hadbeen refused.However, as the Employer refused at the hearing to recognize the Petitioner,we find that a question concerning representation exists which can best be resolved bymeans of an election,and the Employer'smotion to dismiss is accordingly hereby denied.Matter of Advance Pattern Company,80 N. L. R. B.29.(On reconsideration )Member Murdock considers himself bound by the decision made by the majority in thecase cited and will therefore join in this and future cases without noting a dissent.80 N. L. R. B., No. 75.341 342DECISIONSOF NATIONALLABOR RELATIONS BOARDshipping department subforeman, assisted by four shipping and threereceiving employees, is responsible for maintaining the proper flowof shipments.There was testimony at the hearing that the chiefmaintenance man can recommend the dismissal of his assistant, andthat the shipping department subforeman may make similar recom-mendations as to employees in his department.Like acknowledgedsupervisors of the Employer, the maintenance chief and the subfore-man are paid on a salary basis, earn approximately 50 percent morethan do the rank-and-file production and maintenance employees, andreceive vacations as a matter of right.Rank-and-file employees, on theother hand, are paid on an hourly basis, and are granted vacations onlyat the discretion of the Employer after long service and if the Em-ployer considers their work records satisfactory.We are of the opin-ion that the chief maintenance man and the subforeman of the ship-ping department are supervisors within the meaning of the Act.Weshall, therefore, exclude them from the unit.We find that all production and maintenance employees of the Em-ployer, at its Cleveland, Ohio, plant, excluding office and clericalemployees, guards, professional employees, the chief maintenanceman, the subforeman of the shipping department and all other super-visors as defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by United Gas, Coke and Chemical Workers ofAmerica, CIO.